Title: To Thomas Jefferson from John Harvie, Jr., 29 February 1796
From: Harvie, John, Jr.
To: Jefferson, Thomas



Dr Sir
Feby 29th 1796

In Answer to your Letter of the 22nd. of this Month, I am Sorry it is not in my power to Accede to your proposals, in being the purchaser of your pounceys tract of Land, for although the four Acres that lyes between my line and the Louisa Road would be a desirable Acquisition to me on Account of Rail Timber, yet that Object must Yeild to my Inability of becomeing the proprietor of the whole tract many late disappointments in Money Matters makeing it Necessary for me to be very discreet how I Involve myself in further Engagements. The Moiety of the 490 Acres that I hold from James Marks, (the only Subject of Controversy now between us as you Relinquished any Claim to the part I purchased of Colo. Randolph) I think of much less Value than it has been Represented to you, and only Important to me as it lyes back of my line. I am at any Moment ready to have the Right determined between us in the way that shall be most agreeable to yourself. I propose being at Belmont in a week or two at furthest when I will do myself the pleasure of waiting on you. In the Mean time I beg leave to Subscribe myself with the most perfect Esteem Dr Sir Yr friend & most Obt Servt.

Jno Harvie

